Citation Nr: 1013742	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss from January 11, 2007 to July 17, 2009; and a 
rating in excess of 30 percent from July 18, 2009, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective from January 11, 2007.  

While the appeal was pending, a September 2009 rating 
decision granted an increased rating of 30 percent for 
bilateral hearing loss, effective from July 18, 2009.  Where, 
as is the case here with the claim on appeal, an award of 
service connection for a disability has been granted and the 
assignment of an initial and subsequently assigned evaluation 
for that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As 
such, the claim as characterized on the title page is in 
appellate status before the Board.

The Board notes that the RO adjudicated and denied a claim of 
entitlement to aid and attendance or housebound allowance for 
the Veteran's spouse in a rating action dated in January 
2010.  To this point, it does not appear that a Notice of 
Disagreement has been filed; however, it appears that 
additional evidence pertinent to this claim may be have been 
added to the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  For the portion of the appeal period extending from 
January 11, 2007, to July 17, 2009, the Veteran had Level III 
hearing bilaterally.

2.  For the portion of the appeal beginning July 18, 2009, 
the Veteran has Level VII hearing in the right ear and Level 
V hearing in the left ear.

CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from 
January 11, 2007, to July 17, 2009, the criteria for an 
initial compensable rating for bilateral hearing loss are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIA and VII, Diagnostic Code 6100 (2009).

2.  For the period beginning July 18, 2009, the criteria for 
a rating in excess of 30 percent for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

With respect to the increased initial rating claim for 
bilateral hearing loss, the VCAA duty to notify was satisfied 
by way of letters sent to the Veteran dated in February 2007 
(addressing the elements of service connection prior to the 
grant of service connection for hearing loss) and again in 
August 2007 and April 2009 (addressing the elements pertinent 
to the increased rating claim).  Indeed, as this is an appeal 
arising from a grant of service connection, the notice that 
was provided before service connection was granted was 
legally sufficient and VA's duty to notify the Veteran in 
this case has been satisfied.  See Hartman v. Nicholson, 483 
F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007)

To the extent that the claim on appeal includes a component 
of increased (staged) ratings, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  This notice was provided to the 
Veteran in the April 2009 letter.  Thereafter, the RO 
readjudicated the claim in Supplemental Statements of the 
Case issued in June and August 2009 and in a September 2009 
rating action.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an Statement 
of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  The Board concludes 
that during the administrative appeal process, the Veteran 
was provided the information necessary such that the purposes 
of the notification have been met.  Vazquez-Flores, 22 Vet. 
App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. Here, VA obtained the Veteran's service treatment 
records (STRs) and VA treatment records pertinent to the 
years after service.  VA examinations were conducted in 2007 
and 2009.  The file also contains statements and contentions 
made by the Veteran and his representative, which do not in 
any way include contentions to the effect that any additional 
evidence pertinent to the claim exists, or that the VA 
examinations furnished by VA were in any way inadequate.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of April 2007, service connection was 
granted for bilateral hearing loss for which an initial non-
compensable evaluation was assigned, effective from January 
11, 2007.  Subsequently, an increased evaluation of 30 
percent was assigned effective from July 18, 2009.  

VA records dated in 2006 indicate that the Veteran's hearing 
was evaluated and that hearing aids were recommended.  

A VA audio examination was conducted in March 2007 and the 
claims folder was reviewed.  The Veteran reported having 
decreased hearing acuity since leaving service, and reported 
sustaining acoustic trauma in service from small arms fire, 
aircraft noise and explosions.  He also reported having 
difficulty with speech comprehension.  On audiological 
evaluation, average puretone air conduction thresholds for 
the 1000, 2000, 3000, and 4000 hertz frequencies were 59 in 
the right ear and 60 in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent 
bilaterally.  Bilateral moderately severe high frequency 
sensorineural hearing loss was diagnosed and the examiner 
opined that it was as likely as not that service-related 
acoustic trauma was a contributing factor to the hearing 
loss.  

The file contains lay statements attesting to the Veteran's 
exposure to acoustic trauma in service. 

The Veteran was re-evaluated by VA in April 2009, at which 
time he reported having decreased hearing acuity since the 
last evaluation.  On audiological evaluation, average 
puretone air conduction thresholds for the 1000, 2000, 3000, 
and 4000 hertz frequencies were 75 in the right ear and 61 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 60 percent in the right ear and 68 percent in the 
left ear.  Mild sloping to profound sensorineural right ear 
hearing loss and mild sloping to moderately severer 
sensorineural left ear hearing loss were diagnosed.


Analysis

The Veteran contends that an initial compensable evaluation 
is warranted for bilateral hearing loss for the appeal period 
extending from January 11, 2007 to July 17, 2009; and that a 
rating in excess of 30 percent is warranted from July 18, 
2009, forward.  The Veteran's claim for a higher evaluation 
for his hearing loss was placed in appellate status by his 
disagreement with the initial rating award.  In such 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings, as will be further explained herein.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the present appeal.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test. The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

For the appeal period prior to July 18, 2009, the file 
essentially contains only one examination report, dated in 
March 2007, upon which to rate the Veteran's hearing loss.  
With respect to the right ear, the 2007 evaluation indicated 
a pure tone hearing threshold average of 59 and a speech 
recognition score of 84 percent.  This translates to Level 
III hearing under table VI.  With respect to the Veteran's 
left ear, the 2007 VA audiogram indicated a pure tone hearing 
threshold average of 60 and a speech recognition score of 84 
percent.  This also translates to Level III hearing under 
table VI.  Level III and III hearing impairment warrants a 
noncompensable percent rating under the applicable criteria.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The 
provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to 
exceptional patterns of hearing impairment are not applicable 
to the findings made during this portion of the appeal 
period.  Accordingly, an initial compensable evaluation is 
not warranted for the portion of the appeal period extending 
from January 11, 2007 to July 17, 2009.

For the appeal period extending from July 18, 2009 forward, 
the file again essentially contains only examination report, 
dated on July 18, 2009, upon which to rate the Veteran's 
hearing loss.  With respect to the right ear, the 2009 
evaluation indicated a pure tone hearing threshold average of 
75 and a speech recognition score of 60 percent.  This 
translates to Level VII hearing under table VI.  With respect 
to the Veteran's left ear, the 2009 VA audiogram indicated a 
pure tone hearing threshold average of 61 and a speech 
recognition score of 68 percent.  This translates to Level V 
hearing under table VI.  Level VII and V hearing impairment 
warrant a 30 percent rating under the applicable criteria.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  Again, the 
provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to 
exceptional patterns of hearing impairment are not applicable 
to the findings made during this portion of the appeal 
period.  Accordingly, an evaluation in excess of 30 percent 
is not warranted for the appeal period extending from July 
18, 2009, forward.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in the final report of the 
evaluation.  The physicians who conducted the 2007 and 2009 
audio examinations did not elicit information on the 
functional effects caused by the bilateral hearing loss, nor 
did the Veteran himself provide any such detailed 
information.  

The Court has held that even if an audiologist's description 
of the functional effects of the hearing disability was 
somehow defective, the Veteran bears the burden of 
demonstrating on appeal any prejudice caused by a deficiency 
in an examination.  Martinak, 21 Vet. App. at 455-56, citing 
Marciniak v. Brown, 10 Vet .App. 198, 201 (1997) (stating 
that the appellant must allege "with specificity any 
prejudice" that results from an alleged procedural error); 
cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007) 
(concluding that the essential fairness of the adjudication 
was not affected by VA's failure to obtain service medical 
records).  Neither the Veteran nor his representative has 
indicated that the Veteran has been prejudiced by such a 
deficiency.  Furthermore, the Veteran has reported directly 
to VA the functional effects of his hearing loss, which 
essentially consist of decreased hearing acuity and problems 
with speech recognition, and the 2007 and 2009 examination 
reports fully accounted for and assessed the impairment 
associated therewith.  The Board thus finds that the 2007 and 
2009 examination reports, in conjunction with the Veteran's 
lay reports, are adequate for rating purposes and that the 
ratings assigned represent an accurate assessment of the 
Veteran's clinical and functional hearing impairment.

Upon application of the applicable rating criteria and 
regulation, the Board can find no basis for the assignment of 
an initial compensable evaluation prior to July 18, 2009, or 
for the assignment of an evaluation in excess of 30 percent 
for bilateral hearing loss from that date forward.  The 
Veteran is certainly competent to report his symptoms.  See 
generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran 
is competent to testify as to the continuity of 
symptomatology capable of lay observation).  However, to the 
extent that he has stated that his service-connected hearing 
loss warrants a higher evaluation, the medical findings do 
not support his contentions.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the Veteran's statements, 
provided in support of a claim for monetary benefits.  
Moreover, the assignment of disability evaluations based on 
hearing impairment is primarily based upon a mechanical 
application of the rating criteria, as explained and applied 
herein.    

In summary, entitlement to an initial compensable rating for 
bilateral hearing loss from January 11, 2007 to July 17, 
2009; and a rating in excess of 30 percent from July 18, 
2009, forward is not warranted.  See Fenderson, supra.  
Accordingly, there is no basis for the assignment of 
increased or staged ratings in this case.  As there is a 
preponderance of the evidence against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the 
appeal is denied.

Extra-schedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected hearing 
loss cause impairment that is contemplated by the rating 
criteria.  Here, the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology and provide 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due to his service-connected bilateral 
hearing loss, nor has the Veteran or his representative so 
alleged.  Thus, at this point, there is no cogent evidence of 
unemployability and entitlement to increased compensation 
based on TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, from January 11, 2007 to July 17, 2009, is 
denied.

Entitlement to a rating in excess of 30 percent from July 18, 
2009, forward, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


